DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1–4 and 7–15 is/are pending.
Claim(s) 5 and 6 is/are canceled.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The paragraph numbers cited in this Office Action in reference to the instant application are referring to the paragraph numbering of the PG-Pub of the instant application. See US 2020/0280094 A1.

Claim Rejections - 35 USC § 103
Claim(s) 1–4 and 7–15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abraham et al. (Inorganic-Organic Composite Solid Polymer Electrolytes, hereinafter Abraham NPL-1) in view of Watanabe et al. (WO 2017/154449 A1; see English language equivalent, US 2019/0348741 A1; hereinafter Watanabe).
Regarding claim 1, Abraham NPL-1 discloses a solid polymer electrolyte comprising:
at least one lithium salt (FIG. 2, P1251/C2/L37–P1252/C1/L3),
at least one polymer P1 capable of solvating the cations of a lithium salt (FIG. 2, P1251/C2/L37–P1252/C1/L3), and
at least one copolymer P2 of vinylidene fluoride and of hexafluoropropylene (FIG. 2, P1251/C2/L37–P1252/C1/L3),
wherein the hexafluoropropylene content in the copolymer P2 is greater than or equal to 19% by weight relative to the total weight of the copolymer P2 (see Kynar 2822, P1251/C2/L37–P1252/C1/L3);
the polymer P1 represents from 30 to 70% by weight, relative to a total weight of the solid polymer electrolyte (FIG. 2, P1251/C2/L37–P1252/C1/L3).
Abraham NPL-1 does not explicitly disclose:
the melting point of said copolymer P2 is from 110 to 125 °C.
Watanabe discloses a solid polymer electrolyte comprising a copolymer P2 having a melting point greater than 115 °C (see melting point, [0008]) to improve the reliability of the battery (see high reliability, [0042]). Abraham NPL-1 and Watanabe are analogous art because they are directed to solid polymer electrolytes. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the copolymer P2 of Abraham NPL-1 with the melting point of Watanabe in order to improve the reliability of the battery.
Although Watanabe does not explicitly disclose a range of 110 to 125 °C, Watanabe does disclose an overlapping range. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to select the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.
Regarding claim 2, modified Abraham NPL-1 discloses all claim limitations set forth above and further discloses a solid polymer electrolyte:
wherein the polymer P1 is chosen from homopolymers and copolymers of ethylene oxide, of methylene oxide, of propylene oxide, of epichlorohydrin and of allyl glycidyl ether (see PEGDME, P1251/C2/L37–P1252/C1/L3).
Regarding claim 3, modified Abraham NPL-1 discloses all claim limitations set forth above and further discloses a solid polymer electrolyte:
wherein the polymer P1 is chosen from ethylene oxide homopolymers (see PEGDME, P1251/C2/L37–P1252/C1/L3).
Regarding claim 4, modified Abraham NPL-1 discloses all claim limitations set forth above and further discloses a solid polymer electrolyte:
wherein the hexafluoropropylene content in the copolymer P2 ranges from 19 to 50% by weight inclusive, relative to the total weight of said copolymer P2 (see Kynar 2822, P1251/C2/L37–P1252/C1/L3).
Regarding claim 5, modified Abraham NPL-1 discloses all claim limitations set forth above and further discloses a solid polymer electrolyte:
wherein the melting point of the copolymer P2 ranges from 100 to 150° C (see Kynar 2822, P1251/C2/L37–P1252/C1/L3).
Regarding claim 7, modified Abraham NPL-1 discloses all claim limitations set forth above and further discloses a solid polymer electrolyte:
the copolymer P2 represents from 2 to 30% by weight relative to the total weight of the solid polymer electrolyte (FIG. 2, P1251/C2/L37–P1252/C1/L3).
Regarding claim 8, modified Abraham NPL-1 discloses all claim limitations set forth above and further discloses a solid polymer electrolyte:
the lithium salt is chosen from LiBF4, LiPF6, lithium bis(trifluoromethylsulfonyl)imide, lithium bis(fluorosulfonyl)imide, bis(pentafluoroethylsulfonyl)imide, LiAsF6, LiCF3SO3, LiSbF6, LiSbCl6, Li2TiCl6, Li2SeCl6, Li2B10Cl10, Li2B12Cl12 and lithium bis(oxalato)borate (see LiN(SO2C2F5)2, P1251/C2/L37–P1252/C1/L3).
Regarding claim 9, modified Abraham NPL-1 discloses all claim limitations set forth above and further discloses a solid polymer electrolyte:
wherein the lithium salt represents from 2 to 20% by weight relative to the total weight of the solid polymer electrolyte (FIG. 2, P1251/C2/L37–P1252/C1/L3).
Regarding claim 10, Abraham NPL-1 discloses a lithium battery comprising a film of a solid polymer electrolyte, said film being placed between a film constituting a negative electrode and a film constituting a positive electrode, said positive electrode (1) being optionally in contact with a current collector (FIG. 1, P1251/C2/L37–P1252/C2/L8), said battery being characterized in that said solid polymer electrolyte film is a film of a solid polymer electrolyte comprising:
at least one lithium salt (FIG. 2, P1251/C2/L37–P1252/C1/L3),
at least one polymer P1 capable of solvating the cations of a lithium salt (FIG. 2, P1251/C2/L37–P1252/C1/L3), and
at least one copolymer P2 of vinylidene fluoride and of hexafluoropropylene (FIG. 2, P1251/C2/L37–P1252/C1/L3),
wherein the hexafluoropropylene content in the copolymer P2 is greater than or equal to 19% by weight relative to the total weight of the copolymer P2 (see Kynar 2822, P1251/C2/L37–P1252/C1/L3);
the melting point of said copolymer P2 is greater than or equal to 100° C (see Kynar 2822, P1251/C2/L37–P1252/C1/L3); and
the polymer P1 represents from 30 to 70% by weight, relative to a total weight of the solid polymer electrolyte (FIG. 2, P1251/C2/L37–P1252/C1/L3).
Abraham NPL-1 does not explicitly disclose:
the melting point of said copolymer P2 is from 110 to 125 °C.
Watanabe discloses a solid polymer electrolyte comprising a copolymer P2 having a melting point greater than 115 °C (see melting point, [0008]) to improve the reliability of the battery (see high reliability, [0042]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the copolymer P2 of Abraham NPL-1 with the melting point of Watanabe in order to improve the reliability of the battery.
Although Watanabe does not explicitly disclose a range of 110 to 125 °C, Watanabe does disclose an overlapping range. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to select the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.
Regarding claim 11, modified Abraham NPL-1 discloses all claim limitations set forth above and further discloses a lithium battery:
wherein the solid polymer electrolyte film has a thickness of from 1 to 50 μm (see thickness, P1251/C2/L37–P1252/C1/L3).
Regarding claim 12, modified Abraham NPL-1 discloses all claim limitations set forth above and further discloses a lithium battery:
wherein said battery is a lithium-metal-polymer battery (FIG. 1, P1251/C2/L37–P1252/C2/L8).
Regarding claim 13, modified Abraham NPL-1 discloses all claim limitations set forth above and further discloses a lithium battery:
wherein said solid polymer electrolyte does not comprise a solvent different from said polymer P1 (FIG. 2, P1251/C2/L37–P1252/C1/L3).
Regarding claim 14, modified Abraham NPL-1 discloses all claim limitations set forth above and further discloses a lithium battery:
wherein said solid polymer electrolyte is in the form of a film (FIG. 2, P1251/C2/L37–P1252/C1/L3).
Regarding claim 15, Abraham NPL-1 discloses a solid polymer electrolyte comprising:
at least one lithium salt (FIG. 2, P1251/C2/L37–P1252/C1/L3),
at least one polymer P1 capable of solvating the cations of a lithium salt (FIG. 2, P1251/C2/L37–P1252/C1/L3), and
at least one copolymer P2 of vinylidene fluoride and of hexafluoropropylene (FIG. 2, P1251/C2/L37–P1252/C1/L3),
wherein the hexafluoropropylene content in the copolymer P2 is greater than or equal to 19% by weight relative to the total weight of the copolymer P2 (see Kynar 2822, P1251/C2/L37–P1252/C1/L3);
the melting point of said copolymer P2 is greater than or equal to 100° C (see Kynar 2822, P1251/C2/L37–P1252/C1/L3); and
wherein said solid polymer electrolyte does not comprise a solvent different from said polymer P1 (FIG. 2, P1251/C2/L37–P1252/C1/L3).
Abraham NPL-1 does not explicitly disclose:
the melting point of said copolymer P2 is from 110 to 125 °C.
Watanabe discloses a solid polymer electrolyte comprising a copolymer P2 having a melting point greater than 115 °C (see melting point, [0008]) to improve the reliability of the battery (see high reliability, [0042]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the copolymer P2 of Abraham NPL-1 with the melting point of Watanabe in order to improve the reliability of the battery.
Although Watanabe does not explicitly disclose a range of 110 to 125 °C, Watanabe does disclose an overlapping range. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to select the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.

	
Response to Arguments
Applicant's arguments with respect to Deschamps and Adachi have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments with respect to Abraham NPL-1, Abraham NPL-2, and Abraham NPL-3 have been fully considered but they are not persuasive.
Applicants argue Abraham NPL-1, Abraham NPL-2, and Abraham NPL-3 do not describe the melting temperature of Kynar 2822 (P5/¶5). "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, Abraham NPL-1, Abraham NPL-2, and Abraham NPL-3 inherently disclose the melting temperature of Kynar 2822.
Applicants argue [P]EGDME is not a polymer P1 capable of solvating the cations of said lithium salt (P5/¶6). PEGDME is an acronym for poly(ethylene glycol) dimethyl ether. Emphasis added. Poly is a combining form denoting a polymer. Further, Abraham NPL-1 (P1251/C1/L17–18), Abraham NPL-2 (P1978/C2/L24), and Abraham NPL-3 (PL136/C1/L38–39) discloses PEGDME is an oligomer capable of solvating cations of lithium salts. Oligomer is defined as a polymer whose molecules consist of relatively few repeating units ("oligomer." New Oxford American Dictionary). Emphasis added. A oligomer is specifically defined as a polymer. Therefore, PEGDME is a polymer P1 capable of solvating the cations of said lithium salt.
Applicants argue PEGDME is a plasticizer/liquid solvent (P5/¶6). It is noted that the features upon which applicant relies (i.e., the polymer is not a plasticizer/liquid solvent) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicants argue PEGDME is an oligomer (P5/¶6). It is noted that the features upon which applicant relies (i.e., the polymer is not an oligomer) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Further, oligomer is defined as a polymer whose molecules consist of relatively few repeating units ("oligomer." New Oxford American Dictionary). Emphasis added. A oligomer is specifically defined as a polymer. Therefore, PEGDME is a polymer.
Applicants argue one of ordinary skill in the art would not consider a molecule having a molecular weight of 250, 400, 500 g/mol to be a polymer (P5/¶6). The specification does not describe the molecular weight of polymer P1. Abraham NPL-1 (P1251/C1/L17–18), Abraham NPL-2 (P1978/C2/L24), and Abraham NPL-3 (PL136/C1/L38–39) discloses PEGDME is an oligomer. Oligomer is defined as a polymer whose molecules consist of relatively few repeating units ("oligomer." New Oxford American Dictionary). Emphasis added. A oligomer is specifically defined as a polymer. Further, Shin (US 2009/0286163 A1) discloses a molecule having a molecular weight of 250, 400, 500 g/mol to be a polymer (see weight-average molecular weight, [0060]). Therefore, one of ordinary skill in the art would consider a molecule having a molecular weight of 250, 400, 500 g/mol to be a polymer.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725